DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 06/25/2021. This action is made Final.
B.	Claims 1-16 remain pending.

 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stambaugh, Thomas M. (US Pub. 2013/0311910 A1), herein referred to as “Stambaugh”.

Glossary:	As used herein, the term “ZeeObject™” or “Zeetix Object” will be used to encompass a brand of object that has or may be associated with one or more defined spatial domains (which in embodiments may be arbitrarily defined) and that may be presented in one or more visualization layers, 

As used herein, the term “Mashup” or “Generic Mashup” will be used to encompass a website, “Web 2.0 application,” web service, domain, or similar content domain that uses content from more than one source to create a combined content item, such as a new website, new service, new application, or the like.

As used herein, the term “Zeetix™” or “Zeetix Mashup,” will be used to encompass a brand of object, such as a mash-up or similar object, that has one or more spatial domains (which may be arbitrarily defined) and that may be presented in one or more visualization layers, such layers being optionally navigable via a user interface and being optionally linked to permit navigation among the layers, and that is also comprised of one or more Zeetix objects, as described above. Every Zeetix or Zeetix Mashup is also a Zeetix object.

As used herein, the term “ZeeMap™” or “Zeetix Map” shall encompass one or more images accompanying a visualization layer within a spatial domain. A ZeeMap may optionally be of arbitrary dimension, such that spatial coordinates within the spatial domain map to locations within the ZeeMap. A ZeeMap may be supported by a collection of web-based elements built upon a published map application programming interface, such as, but not limited to, the Google Map Application Programming Interface (“API”), but a ZeetixMap is conceptually independent from the underlying rendering technology. Some, but not all, ZeeMap images are provided by Google and delivered via the Google API. Others are provided by a variety of sources and delivered to the user by the Google API. Finally, some ZeetixMaps are provided by a variety of sources and may be delivered to the user without the use of a published map API.

As for claims 1 and 15-16, Stambaugh teaches.    A method and corresponding apparatus and non-transitory computer readable storage medium for browsing images 


receiving, on a map (par.106 Modern web-based interactive maps may use layers of pre-computed image tiles, stitched together at their edges, to deliver spatially-organized imagery to browsers), a gesture input by a user (par.111 changes in the widget might be reflected at the end of a user interaction with the widget, such as when the user releases the mouse button during a “drag”. In other embodiments, changes in the widget might be reflected dynamically as the user interacts with the widgets, such as while the user is dragging the query input range indicator while depressing the mouse-button);

selecting a plurality of images captured at locations each corresponding to a different one of a plurality of positions on the map (par.106 Spatially organized information, programs and data, when retrieved from a ZeeStore, may often be retrieved at a spatial “grain size” that corresponds to the tiles with which the zeeDomain associated with the data is rendered), the plurality of positions on the map each being specified in accordance with the gesture input (par.108 Database visualization and navigation may benefit from the methods and systems herein described. In an example of database 

browsing the selected plurality of images in accordance with an order in which the plurality of positions is specified based on the gesture input (par.108 the ZeeCursorWidget displays order collection based upon users drag gesture on top of spatial map).

As for claim 2, Stambaugh teaches.    The method according to claim 1, wherein the selection of the plurality of images is further based on a tag selected using the gesture input (par.197 utilizing an item tag to any particular item).

As for claim 3, Stambaugh teaches.    The method according to claim 1, wherein the browsing the selected plurality of images uses a dynamic browsing widget (par.108 the dynamic ZeeCursorWidget).

As for claim 4, Stambaugh teaches.    The method according to claim 3, wherein the selected plurality of images are distributed along the dynamic browsing widget in an order dependent on a spatial location at which each of the selected plurality of images was captured (par.111 and 108 based upon user drag gesture input collecting spatial tag information and displaying them in ordered means via the ZeeCursorWidget).



As for claim 6, Stambaugh teaches.    The method according to claim 3, wherein the gesture input affects shape of the dynamic browsing widget (par.106 Spatially organized information, programs and data, when retrieved from a ZeeStore, may often be retrieved at a spatial “grain size” that corresponds to the tiles with which the zeeDomain associated with the data is rendered).

As for claim 7, Stambaugh teaches.    The method according to claim 3, wherein a length of the dynamic browsing widget is based on the gesture input (par.106 Spatially organized information, programs and data, when retrieved from a ZeeStore, may often be retrieved at a spatial “grain size” that corresponds to the tiles with which the zeeDomain associated with the data is rendered).

As for claim 8, Stambaugh teaches.    The method according to claim 3, wherein the dynamic browsing widget is generated based on spatial locations of the selected plurality of images (par.111 presentation of multiple types of visualizations within the presentation model).

As for claim 9, Stambaugh teaches. The method according to claim 1, wherein each of the images has associated temporal data (par.111 information collected is based upon 

As for claim 10, Stambaugh teaches.    The method according to claim 3, wherein the dynamic browsing widget is generated based on viewing characteristics of a user interface for displaying the selected plurality of images (par.111 the presentation model for showing the visualizations collected by user input gesture).

As for claim 11, Stambaugh teaches.    The method according to claim 3, wherein the dynamic browsing widget is generated based on a value related to a position of the gesture input (par.111 user drag gesture used to collect the visualizations for the presentation model).

As for claim 12, Stambaugh teaches.    The method according to claim 11, wherein the selected plurality of images are browsed using the value (par.109 the temporal value regarding a date is one example of query by value).

As for claim 13, Stambaugh teaches.    The method according to claim 1, wherein the map is a map of a field of grape vines (par.243 the mapping API is that of GOOGLE Maps and satellite imagery can be used and thereby a specific location on earth is inherent; Examiner recommends functional use limitation).






(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
After careful review of the current claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:

A1.	Applicant argues Stambaugh does not teach or suggest the particularly claimed limitation of “selecting a plurality of images captured at locations each corresponding to a different one of a plurality of positions on the map, the plurality of positions on the map each being specified in accordance with the gesture input”.

dynamically as the user interacts with the widgets, such as while the user is dragging the query input range indicator while depressing the mouse-button. The claim limitations are not clear how exactly the selection is being made and therefore this paragraph was relied upon.
To further explain what is going on we turn further to paragraph 228 which explains that the system displays a ZeeMap showing ZeeObjects which can be analyzed and are visually represented as images on the ZeeMap based upon gestures from the user using real-time data updates upon input by the user. Thus there exists a display of objects across a map for user gestures to interact with said objects displayed, that when invoked will display contextual information according to the time of gesture input by the user to display real time data, “ordered information” as input is received from the user and displayed on the map within the user interface. Thus ordered information as described in the limitation is currently equivalent to real-time information as it is sequential display of information, “real-time” as known in the art and thus teaches “browsing the selected plurality of images in accordance with an order in which the plurality of positions is specified based on the gesture input.”; which is what was discussed in previously mentioned paragraph 108 : “…a web-based ZeeCursorWidget might control queries that return an ordered collection of results that correspond to a scalar query quantity…”.

Examiner recommends clarifying how the user interaction is different from the prior art as the claim limitation leaves many possibilities open as well as the presentation within the user interface is vague and needs to be addressed.


[0228]
Another Zeetix subsidiary or franchisee might recognize a market opportunity within the pharmaceutical industry, tracking specimens and samples through a laboratory processing pipeline. A geographically-distributed team of developers, some in the US and some in Europe, within the Zeetix subsidiary or franchisee might use the ZDE to create a Zeetix, including a ZeeMap, showing the various stages of the processing pipeline, possibly correlated to another map showing the physical layout of various plants, facilities, and geographies. These developers, possibly using multiple programming languages and ZeeBindings, might build ZeeObjects such that specimens to be analyzed are visually represented as images moving through the ZeeMap as the specimen moves through the pipeline or process. The Zeetix user interface might allow a user to zoom in on a particular stage or processing step and browse samples of interest. The representation within the Zeetix might acquire data in real time as a consequence of the pipeline or process, and such dynamically-acquired data might be presented to the user in response to user gestures such as mouse clicks, drags, or keystrokes. As the samples reach the end of the pipeline, they might be delivered to long-term storage locations such as refrigerators, incubators, or similar devices. The Zeetix might allow a user to browse within an on-screen representation of such a location, searching for a particular sample, or the Zeetix might allow a user to request that the location of a particular specimen or specimens be highlighted on the Zeetix.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        September 8, 2021